Citation Nr: 0517722	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  97-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right knee strain.

2.  Entitlement to an initial compensable evaluation for a 
left knee strain.


REPRESENTATION

Appellant represented by:	Neal A. Connors, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in relevant part, granted the 
veteran's claims for service connection for right and left 
knee strains, and assigned initial noncompensable (zero 
percent) disability ratings for each knee.  The veteran filed 
a timely appeal to these determination, claiming entitlement 
to compensable initial disability ratings.

When this matter was previously before the Board in July 
1998, the Board affirmed the RO's assignment of initial 
noncompensable disability ratings for the veteran's right and 
left knee strains.  However, it determined that the 
requirements for a 10 percent rating based on multiple 
noncompensable service-connected disabilities had been met, 
and assigned a single 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 (2004) (38 C.F.R. § 3.324 states that, 
whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating).  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, in a decision dated in April 
2000, vacated and remanded the Board's decision for action 
consistent with its decision.  In December 2000, the Board 
remanded the veteran's claims to the RO for further 
development.

The veteran's claims currently on appeal were again returned 
to the Board from the RO, and, in October 2003, the Board 
again remanded the two claims listed on the cover page of 
this decision to the RO for further development, which has 
since been accomplished.  The case is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The most recent medical evidence does not show a 
diagnosis of knee strain of either knee or any findings 
attributable thereto, and the symptomatology noted on 
examinations does not meet the requirements for a minimum 
compensable rating under any applicable diagnostic code.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for right knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2004).

2.  The schedular criteria for an initial compensable 
evaluation for left knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claims were filed in July 1996, prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate her increased 
initial disability rating claims, as well as notice of the 
specific legal criteria necessary to substantiate her claims.  
The Board concludes that discussions as contained in the 
initial rating decision dated in May 1997, in the statement 
of the case (SOC) issued in July 1997, in the supplemental 
statements of the case (SSOCs) issued in October 2002 and 
January 2005, in the Board decision (since vacated) in July 
1998, in the Board remands dated in December 2000 and in 
October 2003, and in correspondence to the veteran have 
provided her with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate her claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2001, the RO advised the veteran 
of the recent enactment of the VCAA, and provided her with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and her attorney 
further plainly show through their statements and submissions 
of evidence that the veteran understands the nature of the 
evidence needed to substantiate her claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence has been met.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, including orthopedic examinations and knee x-rays, a 
medical opinion from a VA physician, and several personal 
statements made by the veteran in support of her claims.  The 
RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate her claims.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate her claims and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated, and SSOCs were provided 
to the appellant in October 2002 and again in January 2005.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Indeed, the appellant has submitted 
numerous statements to VA showing why he believes she is 
entitled to initial compensable evaluations for her right and 
left knee strains.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.   

The veteran has claimed entitlement to increased ratings for 
her service-connected right and left knee strains.  These are 
original claims placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
awards dated in May 1997.  Under these circumstances, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disabilities from 
the effective date of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 127 (1999), citing Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.  In addition, in cases where the claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue, as here, "staged" 
ratings may be assigned if there is a material change in the 
degree of disability during the pendency of the appeal.  See 
generally Fenderson, 12 Vet. App at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Evidence relevant to the level of severity of the veteran's 
right and left knee strains includes the report of a VA 
examination conducted in September 1996.  At that time, 
physical examination of the knees revealed crepitus 
bilaterally, with no tenderness, effusion or bulges.  
Ligaments were intact.  McMurray's sign showed cracking noise 
on the left, which was felt to be unrelated to the meniscus.  
Flexion was to 120 degrees on the left and to 110 degrees on 
the right.  X-rays revealed no evidence of any fracture, 
dislocation, bone destruction or appreciable degenerative 
changes.  The examiner rendered a diagnosis of mild bilateral 
knee strain.

Following the issuance of a Board decision in July 1998 and a 
Court decision vacating and remanding the veteran's claims in 
April 2000, the veteran's claims were remanded by the Board 
to the RO in December 2000 in order to afford the veteran a 
new VA orthopedic examination which took into account such 
factors as functional impairment, as contemplated by 38 
C.F.R. § 4.10; functional loss, as contemplated by 38 C.F.R. 
§ 4.40; and pain on movement, swelling, deformity or atrophy 
of disuse, as contemplated by 38 C.F.R. § 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran underwent the requested VA examination in May 
2001.  At that time, the examiner noted that he had reviewed 
the veteran's claims file, including her service medical 
records and post-service records, and had examined the 
veteran.  The veteran noted that she had never experienced 
any injury to either knee in service, but had become painful, 
resulting in ultrasound treatment and physical therapy of 
both knees.  She stated that magnetic resonance imaging (MRI) 
of both knees in 1990 had been negative.  At the time of 
examination, she complained of bilateral anterior knee pain, 
worse on the right than on the left.  She stated that three 
weeks earlier, her left knee had given way while getting out 
of a truck, causing her to slip and injure the left knee.  
She had been examined and was told that she had a possible 
left knee strain.  She reported that she could walk up to a 
half mile before becoming fatigued and needing to stop 
because of bilateral anterior knee pain.  She was not aware 
of any locking.  She reported one incident of giving way, 
noted above, when she was getting out of truck.  She 
complained of a feeling of stiffness and grinding in both 
knees.  She stated that squatting and kneeling were painful.  
She also reported that getting up after extended sitting and 
going up stairs caused knee pain.  She also noted some night 
pain in both knees.

The veteran reported flare-ups of knee pain which was 
manifested by increased knee pain, usually occurring toward 
the end of the day after being on her feet and walking a good 
deal, relieved by rest.  She also noted some aggravation 
during damp and rainy weather.  However, the examiner noted 
that it was not apparent from the veteran's history that 
these periods of flare-ups affected her motion or level of 
activity.  Instead, it appeared that her left knee motion had 
been affected by the injury three weeks earlier.  She 
reported that she had a knee brace which she alternated 
between her right and left knee.  The veteran had "no 
history compatible with subluxation or dislocation of the 
knees or patellae."  She stated that she had not missed any 
time from work due to her knee pain.

On examination, the veteran did not show any obvious knee 
pain during the course of the examination.  Range of motion 
of the right knee was from zero to 135 degrees, while on the 
left it was from zero to 120 degrees.  The veteran 
volunteered that her left knee flexion was generally greater, 
but that it was limited as a result of her recent left knee 
injury.  There was anterior knee pain at the extreme of 120 
degrees of knee flexion on the left.

There was slight bilateral patellofemoral crepitus during 
knee motion.  There was slight medial joint line tenderness 
of both right and left knees, with slight peripatellar 
tenderness in the left knee.  Ligament testing indicated no 
ligament laxity.  Lachman's test was negative, as was 
anterior and posterior drawer sign.  There was no varus or 
valgus laxity.  The examiner concluded that the left knee did 
demonstrate some abnormal objective physical findings, but 
that these findings were attributable to the left knee injury 
three weeks earlier.  The examiner further opined that it was 
not evident that there would be any change in range of motion 
during periods of flare-ups.  Coordination was normal.  The 
examiner noted that    x-rays of both knees conducted in 
September 1996 were normal, and that new        x-rays would 
be ordered.  The examiner rendered diagnoses of bilateral 
anterior knee pain, possible chondromalacia patella, and a 
recent left knee sprain three weeks ago.  The examiner 
concluded that there was no instability, no loss of 
coordination, no muscle atrophy and no muscle spasm.  There 
was swelling about the left knee which was due to the left 
knee injury three weeks earlier.

In a short addendum dated in May 2001, the examiner stated 
that the bilateral knee x-rays taken subsequently had been 
negative, and that no changes in his report were warranted.

In October 2003, the veteran's claims were again remanded by 
the Board.  At that time, the RO was instructed to obtain the 
complete medical records from several private physicians 
identified by the veteran in Release of Information forms 
signed in April 2003.  The RO requested newly signed copies 
of these forms from the veteran in February 2004, due to a 
legislative change in the wording of these forms.  In March 
2004, the veteran returned Release of Information forms in 
favor of three sources:  Dr. M.B.; St. Elizabeth's Hospital; 
and Mascoutah Clinic.  In a Report of Contact dated in May 
2004, the veteran indicated that Dr. M.B. was a military care 
provider at Scott Air Force Base.  The RO then requested 
copies of the veteran's medical records from Scott Air Force 
base, and received such records, including treatment records 
from Dr. M.B., in August 2004.  The RO also requested copies 
of the veteran's medical records from St. Elizabeth's 
Hospital, and received such records in June 2004.

In May 2004, the RO also requested copies of treatment 
records from Mascoutah Clinic at the address provided by the 
veteran in her VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
However, this request was returned by the U.S. Postal Service 
due to "insufficient address."  In August 2004, the RO sent 
a letter to the veteran apprising her of this fact, and 
asking her to provide VA with the correct mailing address for 
this facility so that VA could retrieve those medical records 
in support of her appeal.  She was also advised that it might 
be faster for her to request and submit these records 
herself.  To date, the veteran has not responded to this 
request.

A review of the medical records from Scott Air Force Base, 
dated from November 1998 to April 2004, shows several 
complaints of bilateral knee pain, as well as reports of knee 
injuries.  In November 1998, the veteran reported that she 
had injured her right knee when mounting a horse 12 days 
earlier.  In December 2003, she presented with complaints of 
bilateral knee pain, which had not been helped by medication.  
In January 2004, a MRI of the left knee showed a possible 
tear of the anterior cruciate ligament.

A review of the medical records from St. Elizabeth's 
Hospital, dated from February 2002 to May 2004, reveals that 
in February 2002, she complained of left knee pain ever since 
sliding off a truck in April 2001.  She reported that the 
week prior to the examination she had been bitten on the left 
knee by her dog, causing increased pain.  A home exercise 
program was initiated to help rehabilitate the joint.  In May 
2004 the veteran presented with complaints of left knee pain, 
which started 2 to 3 years earlier when she injured her knee 
when she "landed wrong."  She again underwent left knee 
rehabilitation to eliminate this pain.

Most recently, the veteran again underwent a VA orthopedic 
examination of the knees in November 2004.  At that time, the 
examiner noted that he had reviewed the veteran's claims file 
in conjunction with his examination.  In reviewing the 
veteran's claims file, the examiner noted a number of post-
service knee injuries, including a right knee injury when 
mounting a horse in November 1998, a left knee injury when 
she skidded off the back of a truck in April 2001, and a 
basketball injury to the knees in July 2003, among others.  
An MRI in January 2004 showed a possible tear in the left 
anterior cruciate ligament with a large macerated bucket-
handle tear in the body and posterior horn of the medial 
meniscus.  On examination, the veteran reported no injury to 
either knee while in the military, but did report an injury 
to the left knee when she slid off the back of a truck a few 
years prior to examination.  She denied any weakness, 
stiffness, swelling, heat or redness, instability, locking, 
fatigue or lack of endurance.  Her main complaint was of 
right knee pain.  

On physical examination, there was no varus or valgus 
instability, edema, effusion or joint instability.  Drawer 
sign, Lachman test, Apley test and McMurray sign were all 
negative.  There was tenderness to palpation laterally, 
medially over the patella.  There was no swelling, redness or 
heat.  There was no ankylosis.  Active range of motion in the 
right knee after repetition was zero to 130, and in the left 
knee was zero to 136.  There was crepitus in both knees.  
After repetitive motion testing, there wax no instability, 
fatigue, lack of endurance or incoordination.  X-rays 
revealed bilateral degenerative arthritis, including 
degenerative arthritis of the patellofemoral and medial joint 
compartments of the left knee and minimal degenerative 
arthritis of the patellar articular surface of the right 
knee.  The examiner rendered diagnoses of right knee minimal 
degenerative arthritis (osteoarthritis) and degenerative 
arthritis of the left knee involving the patellofemoral and 
medial joint compartment (osteoarthritis).  Regarding the 
right knee diagnosis, the examiner opined as follows:

It is less likely as not that the 
veteran's osteoarthritis of her right 
knee is secondary to her military 
experience, and she had right "knee 
strain" in the military, which is more 
related to pain in the muscles and not 
the joints and osteoarthritis is 
concerning the actual joint and the bone.


Regarding the left knee diagnosis, the examiner opined as 
follows:

It is less likely than not that the left 
knee degenerative arthritis is secondary 
to the military experience as she had a 
"knee strain" in the military and since 
then, she had a significant injury in 
2002 when she fell off her truck 
"landing incorrectly on her left leg," 
and she has an MRI with a possible tear 
in the left ACL with a large macerated 
bucket-handle tear in the body of the 
posterior horn of the medial meniscus 
secondary to her fall, and this is 
nonmilitary related.

The veteran's left knee disorder has been rated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2004).  
Pursuant to this code section, a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent rating is 
warranted if such subluxation or lateral instability is 
moderate.  Finally, a 30 percent rating is warranted when the 
evidence shows severe subluxation or lateral instability.

Following a review of the evidence detailed above, the Board 
finds that the evidence does not show a current diagnosis of 
knee strain of either knee, or of any current residuals of 
the knee strain experienced in service.  The only diagnoses 
rendered at the time of the most recent VA examination in 
November 2004 included degenerative arthritis of both knees, 
which was specifically opined to be unrelated to service.  
Furthermore, it is clear from the comments by several 
examiners that much of the veteran's current symptomatology 
is due to various post-service injuries and accidents.  
Finally, the VA examiner who examined the veteran in November 
2004 stated that the veteran's inservice knee strains was 
muscular in nature, and the Board observes that most recent 
diagnoses, including those rendered in November 2004, are 
joint-related.  As such, there is some question whether the 
veteran is currently suffering from any current service-
connected symptomatology that can be rated.

In any case, the Board finds that, even assuming that all of 
the veteran's current bilateral knee symptomatology is due to 
her service-connected bilateral knee strains, the evidence 
does not support the assignment of a compensable rating for 
either knee under the provisions of DC 5257.  The Board 
observes that VA examiners have repeatedly and specifically 
stated that the veteran does not have recurrent subluxation 
or lateral instability of either knee, as confirmed by 
repeated testing for drawer sign, Lachman test, Apley test 
and McMurray test.  As a 10 percent rating under DC 5257 
requires slight recurrent subluxation or lateral instability 
of the knee, the veteran's disability does not meet these 
requirements.  The Board observes that VA regulations state 
that in every instance where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).  Thus, a noncompensable (zero percent) 
rating under DC 5257 is warranted.

Therefore, the Board has also considered whether the veteran 
is entitled to a higher rating under the provisions of other 
applicable codes.  As the veteran has been specifically found 
not to have ankylosis of the knee joints, a rating under DC 
5256, pursuant to which the severity of knee ankylosis is 
evaluated, is not warranted.  Similarly, in the absence of 
any evidence of semilunar cartilage impairment, a rating 
under either DC 5258, pursuant to which the severity of 
dislocated semilunar cartilage is evaluated, or DC 5259, 
pursuant to which the severity of removal of semilunar 
cartilage is evaluated, is not warranted.  In addition, as 
the evidence shows that the veteran has consistently 
exhibited full extension to zero degrees on both sides, a 
rating under the DC 5261, pursuant to which the severity of 
limitation of leg extension is rated, is not warranted.  
Similarly, in the absence of evidence of impairment of the 
tibia and fibula, a rating under DC 5262, pursuant to which 
the severity of impairment of the tibia and fibula is 
evaluated, is not warranted.  A similar rationale applies to 
DC 5263, pursuant to which the severity of genu recurvatum is 
evaluated.

The Board observes that examinations have revealed some 
limitation of bilateral knee flexion, and thus has considered 
rating the veteran's disability under DC 5260, pursuant to 
which the severity of limitation of leg extension is 
evaluated.  Under this code, a noncompensable rating is 
warranted when flexion is limited to 60 degrees.  If flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
If flexion is limited to 30 degrees, a 20 percent rating is 
warranted.  Finally, if flexion is limited to 15 degrees, a 
30 percent rating is warranted. 

A review of the evidence detailed above reveals that the 
limitation of flexion experienced by the veteran has 
consistently been well in excess of the degree of limitation 
required for a minimum 10 percent rating under DC 5260.  The 
Board also notes that the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board 
observes that at the time of VA examination in May 2001, the 
examiner specifically stated that the flare-ups of pain 
reported by the veteran following extended activity and bad 
weather did not affect her range of knee motion or level of 
activity.  Similarly, at the time of VA examination in 
November 2004, the examiner stated that after repetitive 
motion testing of the knees, there was no instability, 
fatigue, lack of endurance or incoordination, and the veteran 
denied any weakness, stiffness, swelling, heat or redness, 
instability, locking, fatigue or lack of endurance.  Thus, 
the Board finds that consideration of these factors does not 
result in a compensable rating.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of initial compensable evaluations for right and 
left knee strains.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.





ORDER

An initial compensable evaluation for a right knee strain is 
denied.

An initial compensable evaluation for a left knee strain is 
denied.


	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


